DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

distance information acquisition unit, and control unit in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 7, 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Morimoto et al (US 2006/0219868 ; hereinafter Morimoto).

	
Regarding claim 1, Morimoto discloses a photoelectric conversion apparatus (fig. 1) comprising:

an amplification transistor (T4, fig. 2) having an input node to which electric charges generated by the photoelectric conversion portion are input (input node FD1 to which electric charges generated by the photoelectric conversion portion PD are input, fig. 2, ¶0037-0039); 
a first transfer transistor (transfer transistor TG, fig. 1) configured to control transfer of the electric charges received from the photoelectric conversion portion (¶0037-0039); 
a second transfer transistor (TG1, fig. 2) arranged between the first transfer transistor and the input node (fig. 2, ¶0037-0039); and 
a reset transistor (T3, fig, 2) connected to the input node (fig. 2), 
wherein, when electric charges are transferred from the photoelectric conversion portion to the input node, the photoelectric conversion apparatus switches a capacity value of the input node by controlling the second transfer transistor to be on or off (see figs. 3-10 to see how electric charges are transferred from the photoelectric conversion PD portion to the input node FD1, the photoelectric conversion apparatus switches a capacity value of the input node FD1 by controlling the second transfer transistorTG1 to be on or off, using the control gate signal φTX1. See ¶0040-0050, for example 1 operation and ¶0051-0059 for example 2 operation).
Regarding claim 2, Morimoto discloses the photoelectric conversion apparatus according to claim 1, 

wherein, in a case where the amount of light incident on the photoelectric conversion portion is a second light amount greater than the first light amount, the first transfer transistor is turned on in a state where the second transfer transistor is on (see fig. 5C in juxtaposition to fig. 5A, where the amount of light incident on the photoelectric conversion portion PD is a second light amount greater than the first light amount, indicated by the increasing amount of charge in PD, the first transfer transistor TG is still turned on in a state where the second transfer transistor Tg1 is also on, ¶0044-0045).
Regarding claim 3, Morimoto discloses the photoelectric conversion apparatus according to claim 2, wherein, in a case where the amount of light incident on the photoelectric conversion portion is the second light amount, the second transfer transistor remains in the on state from a time before the first transfer transistor is turned on to a time after the first transfer transistor is turned off (see figs. 5C and 6A, where TG is turned off [fig. 6A] after it was on beforehand [fig. 5C], ¶0044-0045).
Regarding claim 5, Morimoto discloses the photoelectric conversion apparatus according to claim 2, 

wherein, in a case where the amount of light incident on the photoelectric conversion portions is the second light amount, a plurality of the second transfer transistors connected to the photoelectric conversion portions arranged in the first row are turned on, and a plurality of the second transfer transistors connected to the photoelectric conversion portions arranged in the second row are turned off (See figs. 5a-5c.
Reference numeral 1 represents a vertical scanning circuit that sequentially scans rows (lines) 3-1, 3-2, . . . , and 3-n via which a signal .phi.V is fed to the individual pixels – ¶0032
Now, the levels of the signals .phi.TX1, .phi.RS, and .phi.V, which are fed to one row after another of the solid-state image-sensing device, are switched as shown in FIG. 3B every horizontal blanking period, so that image signals and noise signals are sequentially outputted row-by-row – ¶047).
Regarding claim 7, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein a gate of the reset transistor is arranged between a gate of the second transfer transistor and a gate of the amplification transistor in a planar view (fig. 2).
Regarding claim 10, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein a capacity of the input node when the second transfer .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Tadano (US 2021/0297589).

Regarding claim 11, the photoelectric conversion apparatus according to claim 1 (See claim 1 rejection above).

However, Tadano discloses an imaging device 100, where photoelectric conversion apparatus 200 is used to capture image, which is processed by a signal processing unit 120 (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Morimoto with the teaching of Tadano of using the photoelectric conversion apparatus in an imaging device 200 of Tadano, where a signal processing unit configured to process a signal output from the photoelectric conversion apparatus to obtain processed image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 
Regarding claim 12, Morimoto discloses the photoelectric conversion apparatus according to claim 1 (see claim 1 rejection above).
Morimoto is not found disclosing a moving body comprising: a distance information acquisition unit configured to acquire distance information about a distance to a target object from disparity information based on a signal from the photoelectric conversion apparatus; and a control unit configured to control the moving body based on the distance information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Morimoto, such that the photoelectric conversion apparatus of Morimoto can be used in a vehicle control system 12000 of a vehicle of Tadano, wherein, distance information acquisition unit of Tadano is configured to acquire distance information about a distance to a target object from disparity information based on a signal from the photoelectric conversion apparatus; and a control unit configured to control the moving body based on the distance information, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter

Claims 4, 6, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claim 4, wherein, in a case where the amount of light incident on the photoelectric conversion portion is the first light amount, the second transfer transistor is turned off and the first transfer transistor is turned on in a state where the selection transistor is on.

Regarding claim 6, wherein electric charges from a first photoelectric conversion portion out of the plurality of the photoelectric conversion portion and a second photoelectric conversion portion out of the plurality of the photoelectric conversion portion are transferred to the input node of one amplification transistor, 
wherein a first first-transfer transistor out of the plurality of the first transfer transistors controls transfer of electric charges received from the first photoelectric conversion portion and a second first-transfer transistor out of the plurality of the first transistors controls transfer of electric charges received from the second photoelectric conversion portion, and
wherein the first first-transfer transistor and the second first-transfer transistor shares one second transfer transistor.

Regarding claim 8, wherein a micro lens is arranged on the first side, and 


Regarding claim 9, wherein a micro lens is arranged on the first side, and 
wherein, in a planar view, a floating diffusion including the input node is arranged in an area which does not overlap with the micro lens.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Boukhayma (20200404199), Iwakura et al. (20200185435), Kato et al. (9,060,145), Sakano et al. (8,917,341), Okuno (8,648,939) – who disclose different photoelectric conversion apparatus of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697